Exhibit 10.1

 

Execution Version

 

 

 

SPONSOR EQUITY RESTRUCTURING AGREEMENT

 

by and among

 

Niska Gas Storage Partners LLC,

 

and

 

Niska Sponsor Holdings Coöperatief U.A.

 

 

Dated as of April 2, 2013

 

 

 

--------------------------------------------------------------------------------


 

SPONSOR EQUITY RESTRUCTURING AGREEMENT

 

THIS SPONSOR EQUITY RESTRUCTURING AGREEMENT (this “Agreement”) dated as of
April 2, 2013 (the “Closing Date”), is entered into by and among Niska Gas
Storage Partners LLC, a Delaware limited liability company (the “Company”) and
Niska Sponsor Holdings Coöperatief U.A., a coöperatief formed in the Netherlands
(“Sponsor Holdings”).

 

RECITALS

 

A.                                    Niska Gas Storage Management LLC (the
“Manager”) is the managing member of the Company and holds a 1.98% Managing
Member Interest in the Company, as defined in the Current Operating Agreement
(as defined below).

 

B.                                    Sponsor Holdings holds all of the
Membership Interests in the Company defined in the Current Operating Agreement
as “Incentive Distribution Rights” (the “Former IDRs”) and “Subordinated Units”
(“Subordinated Units”), of which 33,804,745 Subordinated Units are issued and
outstanding.

 

C.                                    Sponsor Holdings and the Company have
agreed to the combination and restructuring of all of the Former IDRs and
Subordinated Units as the Membership Interests in the Company defined in the
Revised Operating Agreement as the “Incentive Distribution Rights” (the “IDRs”).

 

D.                                    Concurrently with the execution of this
Agreement, the Manager will amend and restate the First Amended and Restated
Operating Agreement of the Company, dated as of May 17, 2010 (as amended, the
“Current Operating Agreement”)  to  reflect the combination and restructuring of
the Former IDRs and the Subordinated Units as the IDRs (such amended and
restated agreement, which may include certain other changes approved by the
Manager and the Board of Directors, as delegee of the management powers of the
Manager, being referred to as the “Revised Operating Agreement”).

 

E.                                     The execution and adoption of the Revised
Operating Agreement and the combination and restructuring of the Former IDRs and
Subordinated Units as the IDRs (collectively, the “Transactions”) are
conditioned on each other.

 

NOW, THEREFORE, in consideration of their mutual undertakings and agreements
hereunder, the parties undertake and agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

“Agreement” has the meaning given such term in the Preamble.

 

“Closing Date” has the meaning given such term in the Preamble.

 

“Current Operating Agreement” has the meaning given such term in the Recitals.

 

--------------------------------------------------------------------------------


 

“Former IDRs” has the meaning given such term in the Recitals.

 

“IDRs” has the meaning given such term in the Recitals.

 

“Manager” has the meaning given such term in the Preamble.

 

“Managing Member Interest” has the meaning given to such term in the Current
Operating Agreement and the Revised Operating Agreement.

 

“Revised Operating Agreement” has the meaning given such term in the Recitals. 
The Revised Operating Agreement shall be in substantially the form attached
hereto as Exhibit 1.

 

“Securities Act” has the meaning given such term in Section 3.2(c).

 

“Sponsor Holdings” has the meaning given such term in the Recitals.

 

“Subordinated Units” has the meaning given such term in the Recitals.

 

“Transactions” has the meaning given such term in the Recitals.

 

“Units” means limited liability company interests in the Company defined in the
Current Operating Agreement and the Revised Operating Agreement as “Common
Units.”

 

ARTICLE II

 

THE TRANSACTIONS

 

Section 2.1                                    Combination and Restructuring of
Former IDRs and Subordinated Units as the IDRs.   Sponsor Holdings and the
Company hereby agree to combine and restructure the Former IDRs and the
Subordinated Units held by Sponsor Holdings as the IDRs with the terms described
in the Revised Operating Agreement. Such combination and restructuring shall be
deemed to have occurred immediately upon execution of the Revised Operating
Agreement.

 

Section 2.2                                    Operating Agreement. 
Concurrently with the execution of this Agreement, the Manager shall execute,
deliver and adopt the Revised Operating Agreement.  Immediately upon execution
of the Revised Operating Agreement, the Former IDRs and the Subordinated Units
shall be combined into and restructured as the IDRs and the Former IDRs and the
Subordinated Units shall cease to exist.

 

Section 2.3                                    Further Assurances. The Company
and Sponsor Holdings agree to execute and deliver, or cause to be executed and
delivered, such further instruments or documents or take such other action as
may be reasonably necessary or convenient to carry out the sponsor equity
restructuring contemplated hereby.

 

2

--------------------------------------------------------------------------------


 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Section 3.1                                    Company.  The Company represents
and warrants to Sponsor Holdings as follows:

 

(a)                                 the Company is a limited liability company
duly formed and is validly existing and in good standing under the laws of the
State of Delaware and has the limited liability company power and authority to
execute and deliver this Agreement and, subject to the terms and conditions
hereof, to carry out its terms;

 

(b)                                 the Company has taken all action as may be
necessary to authorize the execution and delivery of this Agreement and the
consummation of the transactions contemplated by this Agreement and the
Transactions and the performance of its obligations hereunder and has obtained
“Special Approval,” as defined in the Current Operating Agreement, for such
actions.  This Agreement constitutes a legal, valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
subject to bankruptcy, receivership, insolvency, reorganization, moratorium and
other laws relating to or affecting creditors’ or secured parties’ rights
generally from time to time in effect and to general principles of equity
(including concepts of materiality, reasonableness, good faith and fair
dealing), regardless of whether considered in a proceeding in equity or at law;

 

(c)                                  none of the execution and delivery hereof,
the performance of the Company’s obligations hereunder nor the consummation of
the Transactions will violate or contravene any applicable law or regulation or
the Current Operating Agreement or any of the Company’s material agreements;

 

(d)                                 on the Closing Date, the IDRs and the
limited liability company interests represented thereby will have been duly and
validly authorized and will be duly and validly issued and fully paid (to the
extent required under the Revised Operating Agreement) and non-assessable; and

 

(e)                                  on the Closing Date and prior to the
issuance of the IDRs, the issued and outstanding limited liability company
interests of the Company consist of the Managing Member Interest, the Former
IDRs, 33,804,745 Subordinated Units and 34,492,245 Common Units.  Except as
contemplated by this Agreement or as are contained in the Revised Operating
Agreement, there are no outstanding or authorized options, warrants, preemptive
rights, subscriptions, calls or other rights, convertible securities,
agreements, claims or commitments of any character obligating the Company or any
of its subsidiaries to issue, transfer or sell any equity interests in the
Company or any of its subsidiaries or securities convertible into or
exchangeable for such equity interests.

 

Section 3.2                                    Sponsor Holdings.  Sponsor
Holdings, represents and warrants to the Company as follows:

 

3

--------------------------------------------------------------------------------


 

(a)                                 Sponsor Holdings is a coöperatief duly
formed and in good standing under the laws of the Netherlands and has the power
and authority to execute and deliver this Agreement and, subject to the terms
and conditions hereof, to carry out its terms;

 

(b)                                 this Agreement constitutes a legal, valid
and binding obligation of Sponsor Holdings, enforceable against it in accordance
with its terms, subject to bankruptcy, receivership, insolvency, reorganization,
moratorium and other laws relating to or affecting creditors’ or secured
parties’ rights generally from time to time in effect and to general principles
of equity (including concepts of materiality, reasonableness, good faith and
fair dealing), regardless of whether considered in a proceeding in equity or at
law;

 

(c)                                  none of the execution and delivery hereof,
the performance of Sponsor Holdings’ obligations hereunder nor the consummation
of the Transactions will violate or contravene any applicable law or regulation,
the organizational documents of Sponsor Holdings or any of its material
agreements;

 

(d)                                 Sponsor Holdings is the beneficial and
record holder of the Former IDRs and Subordinated Units and Sponsor Holdings has
good and valid title to the Former IDRs and Subordinated Units, free and clear
of all liens, encumbrances or other claims; there is no subscription, option,
warrant, call, right, agreement or commitment relating to the issuance, sale,
delivery, repurchase or transfer by Sponsor Holdings of the Former IDRs or
Subordinated Units, except as set forth in the Current Operating Agreement.

 

ARTICLE IV

 

CONDITIONS

 

Section 4.1                                    Conditions to Obligations of Each
Party.  Notwithstanding any other provision of this Agreement, the respective
obligations of each party to effect the transactions contemplated by this
Agreement shall be subject to the fulfillment of the condition that no order
shall have been entered and remained in effect in any action or proceeding
before any federal, foreign, state or provincial court or governmental agency or
other federal, foreign, state or provincial regulatory or administrative agency
or commission that would prevent or make illegal the consummation of the
transactions contemplated herein.

 

Section 4.2                                    Conditions to Obligations of the
Company.  Notwithstanding any other provision of this Agreement, the obligations
of the Company to effect the transactions contemplated by this Agreement shall
be subject to the fulfillment of the condition that the agreements and covenants
of Sponsor Holdings to be complied with or performed pursuant to the terms
hereof shall have been duly complied with or performed.

 

Section 4.3                                    Conditions to Obligations of
Sponsor Holdings.  Notwithstanding any other provision of this Agreement, the
obligations of Sponsor Holdings to effect the transactions contemplated by this
Agreement shall be subject to the fulfillment of the condition that the
agreements and covenants of the Company to be complied with or performed
pursuant to the terms hereof shall have been duly complied with or performed.

 

4

--------------------------------------------------------------------------------


 

ARTICLE V

 

MISCELLANEOUS

 

Section 5.1                                    Governing Law.  The laws of the
State of Delaware shall govern the construction, interpretation and effect of
this Agreement without giving effect to any conflicts of law principles.

 

Section 5.2                                    Counterparts.  This Agreement may
be executed in one or more counterparts, each of which shall constitute an
original, and all of which when taken together shall constitute one and the same
original document.

 

Section 5.3                                    Amendments.  All waivers,
modifications, amendments or alterations of this Agreement shall require the
written approval of each of the parties to this Agreement.

 

Section 5.4                                    Assignment.  This Agreement shall
be binding upon and inure to the benefit of the parties and the respective
successors and assigns.  This Agreement shall not be assignable by any party
hereto, except with the prior written consent of the other parties hereto.

 

Section 5.5                                    Benefits of Agreement Restricted
to Parties.  This Agreement is made solely for the benefit of the parties to
this Agreement, and no other person (including employees) shall have any right,
claim or cause of action under or by virtue of this Agreement.

 

Section 5.6                                    Severability.  In the event that
any provision of this Agreement shall finally be determined to be unlawful, such
provision shall, so long as the economic and legal substance of the transactions
contemplated hereby is not affected in any materially adverse manner as to any
of the parties to this Agreement, be deemed severed from this Agreement and
every other provision of this Agreement shall remain in full force and effect.

 

Section 5.7                                    Titles.  The article, section and
paragraph titles in this Agreement are only for purposes of convenience and do
not form a part of this Agreement and will not be taken to qualify, explain, or
affect any provision thereof.

 

Section 5.8                                    Notices.  All notices, requests,
claims, demands and other communications hereunder shall be in writing and shall
be deemed to have been duly given when delivered if delivered in person, by
facsimile or electronic mail and shall be deemed to have been duly given three
business days after deposit with a United States post office if delivered by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties as follows:

 

if to the Company, at

 

Niska Gas Storage Partners LLC
1001 Fannin Street, Suite 2500
Houston, Texas 77002
Attention:  General Counsel
Fax:  1-866-452-8832

 

5

--------------------------------------------------------------------------------


 

if to Sponsor Holdings, at

 

Niska Sponsor Holdings Coöperatief U.A.
1001 Fannin Street, Suite 2500
Houston, Texas 77002
Attention:   General Counsel
Fax:  1-866-452-8832

 

with a copy to

 

Riverstone Holdings LLC
712 Fifth Ave. 51st Floor
New York, NY 10019
Attention:  Olivia Wassenaar
Fax:  1-212-993-0077

 

[SIGNATURE PAGE FOLLOWS]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed on behalf of each of the
parties hereto effective as of the day and year first above written.

 

 

 

NISKA GAS STORAGE PARTNERS LLC

 

 

 

 

 

 

 

By:

/s/ Jason Dubchak

 

Name:

Jason A. Dubchak

 

Title:

VP, General Counsel & Corporate Secretary

 

 

 

 

 

 

 

NISKA SPONSOR HOLDINGS COÖPERATIEF U.A.

 

 

 

 

 

 

 

By:

/s/ Jason Dubchak

 

Name:

Jason A. Dubchak

 

Title:

Managing Director A

 

 

 

 

 

 

 

By:

/s/ T. Huisman

 

Name:

Tjalling Huisman

 

Title:

Managing Director B

 

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

SECOND AMENDED AND RESTATED
OPERATING AGREEMENT OF
NISKA GAS STORAGE PARTNERS LLC

 

(see attached)

 

--------------------------------------------------------------------------------